Citation Nr: 9924293	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  91-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability. 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from May 1965 to 
January 1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to compensation benefits for a psychiatric 
disorder and a bilateral shoulder disorder claimed as 
secondary to iatrogenic nerve damage involving the lower 
radicular nerve on the left for which compensation benefits 
are payable under the provisions of 38 U.S.C.A. § 1151.  In a 
July 1991 decision, the Board upheld that denial of 
compensation benefits.

The Appellant appealed his case to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  Representatives of the veteran and of the 
Secretary of VA filed with the Court a joint motion for 
remand.  The representatives moved to vacate and remand the 
Board's decision as to those issues.  The Court granted the 
joint motion.  

The Board remanded the case in September 1993, June 1994 and 
February 1995.  In a rating action dated in June 1995 the RO 
granted compensation benefits under 38 U.S.C.A. § 1151 for a 
psychiatric disorder as secondary to the veteran's iatrogenic 
nerve damage and assigned a 10 percent rating.  The RO also 
denied compensation benefits for the bilateral shoulder 
disorder and denied entitlement to a total disability rating 
based on individual unemployability.  The veteran filed a 
notice of disagreement with the denial of a total disability 
rating based on individual unemployability.  In a rating 
action dated in January 1996 the RO denied entitlement to a 
rating in excess of 10 percent for the veteran's psychiatric 
disorder.  In a subsequent rating action a 30 percent rating 
was assigned for the veteran's psychiatric disorder and a 
supplemental statement of the case was issued including the 
issue of entitlement to an increased rating for a psychiatric 
disorder.  

In a decision dated in August 1998 the Board granted 
entitlement to compensation benefits for a left shoulder 
disorder as secondary to the veteran's iatrogenic nerve 
damage.  In addition the Board denied entitlement to 
compensation benefits for a right shoulder disorder as 
secondary to the veteran's iatrogenic nerve damage and to a 
rating in excess of 30 percent for the veteran's psychiatric 
disorder.  The issue of entitlement to a total disability 
rating based on individual unemployability was remanded for 
further development.  That is the only issue remaining to be 
addressed in this decision.


FINDINGS OF FACT

1.  Entitlement to compensation benefits is established for 
chronic pain and depressive disorder rated as 30 percent 
disabling, iatrogenic nerve damage at C8 on the left rated as 
20 percent disabling and bicipital tendonitis of the left 
shoulder rated as zero percent disabling.

2.  The veteran last worked as a loan officer for a mortgage 
company; he has not worked since 1988.

3.  The veteran's service-connected disabilities do not 
prevent him from engaging in substantially gainful employment 
compatible with his training and experience.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disabilities is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish a total disability rating based upon being 
individually unemployable due to service-connected 
disabilities, the evidence must show that the veteran is 
unable to obtain or retain substantially gainful employment 
because of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 3.341 (1998).  In determining whether an individual 
is unemployable by reason of service-connected disabilities, 
consideration must be given to the type of employment for 
which the veteran would be qualified.  Such consideration 
would include education and occupational experience.  Age may 
not be considered a factor.  38 C.F.R. § 3.341 (1998).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (1998).

The applicable laws and regulations provide that a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1998).  Additionally, where the percentage standards set 
forth above are not met, a total disability rating based on 
individual unemployability may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service if the veteran is unemployable by reason 
of service connected disability.  The governing norm in such 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1), 
4.16(b) (1998). 

The veteran has established entitlement to compensation 
benefits for chronic pain and depressive disorder rated as 30 
percent disabling, iatrogenic nerve damage at C8 on the left 
rated as 20 percent disabling and bicipital tendonitis of the 
left shoulder rated as zero percent disabling.  His combined 
rating for compensation purposes is 40 percent.  Since those 
ratings do not meet the requirements of 38 C.F.R. 4.16(a), 
the question to be answered is whether this case presents 
such an exceptional or unusual disability picture that the 
veteran is unemployable by reason of service connected 
disability without regard to the schedular requirements.

The record shows that the veteran completed a high school 
education.  After high school he entered the Navy.  After 
service he worked at a store which sold and repaired 
televisions and radios.  He then became self employed in the 
television and radio repair business.  He engaged in that 
business for 8 or 9 years until he ruptured a lumbar disc.  
He then worked for a liquid air company and after that did 
aluminum siding.  He developed thoracic outlet syndrome and 
had surgery for that condition.  He then worked as a logger 
for about six years.  He later worked as a loan officer for a 
mortgage company.  He also reported having worked as a 
plumber and as a laborer at an auto parts business.  In 1986 
he left his job as a loan officer because of nervousness, 
jumpiness and an inability to be productive on the job.  

The veteran was hospitalized at a VA facility in December 
1976 for treatment of bilateral thoracic outlet syndrome.  
Surgery was performed to remove the first ribs bilaterally.  
During the course of resecting the left first rib, the C8 
nerve root was transected at its origin from the foramina.  
Following that surgery, neurologic deficit included minimal 
weakness in the left intrinsic muscles of the hand, of the 
left triceps and of the extensor carpi ulnaris.  Sensory 
deficits included hypo and hyperesthesia of the ulnar 
distribution below the elbow.  He was treated with physical 
therapy.  At the time of his discharge from the hospital he 
had full range of motion of the left upper extremity and only 
slight muscle weakness which had been steadily improving.  
The sensory deficit was still present, but was gradually 
improving.  The veteran's main complaint was shooting pain 
and hyperesthesia of the ulnar distribution below the elbow, 
especially in the hand.

In a letter dated in February 1988 George E. Bryan, M.D., 
opined that the veteran was suffering from a chronic C8-T1 
radiculopathy secondary to an alleged surgical complication 
with transection of the C8 nerve root.  He further opined 
that the veteran had chronic cervical pain with a negative 
myelogram which Dr. Bryan diagnosed as cervical myofascial 
syndrome.  

In a letter dated in October 1993 K. A. Ward, D.C., reported 
that the veteran complained of pain and tightness in the 
lower neck and upper back, headaches, numbness, arthritis, 
foot problems, low back pain, swollen joints, shoulder pain, 
arm, elbow and hand pain and pain in the hips, legs, knees 
and feet.  He also complained of constipation, difficult 
digestion, pain over the stomach, poor circulation, rapid 
heart beat, swelling of the ankles, chest pain and difficulty 
in breathing.  After examining the veteran Dr. Ward stated 
that his function ability in a typical work situation would 
be very limited.  He related that a likely scenario would 
involve the veteran in a few hours of work followed by acute 
musculoskeletal distress which would then limit his continued 
capacity for work.

The veteran testified at a hearing before a member of the 
Board at the RO in April 1994.  He stated that he had to 
leave work in 1988 because of his condition.

On VA examination in August 1994 the veteran complained of a 
snapping type sensation in his left shoulder with associated 
pain with certain movements, particularly extension and 
abduction.  Examination revealed a palpable snap in the left 
acromioclavicular joint.  There was tenderness over the 
biceps tendon.  There was no swelling or deformity.  Range of 
motion of both shoulders was 170 degrees flexion and 
extension and 85 degrees external rotation.  Psychiatric 
examination resulted in diagnoses of pain disorder associated 
with a general medical condition and adjustment disorder with 
depressed mood.  The examiner expressed the opinion that the 
veteran was limited from work by his general medical 
condition and that his psychiatric condition alone would not 
prevent him from working.  Neurological examination revealed 
left C8 radiculopathy with atrophy, weakness and decreased 
sensation in the left C8 distribution 

On VA psychiatric examination in March 1995 it was reported 
that the veteran was alert and oriented in three spheres.  
His mood was slightly dysphoric.  Affect was slightly 
blunted.  Psychomotor activity was notable for appearing 
somewhat physically ill-appearing, having painful grimaces at 
times.  Speech was regular in rate and rhythm and with good 
content.  Insight and judgment were reasonably intact.  The 
diagnosis was depressive disorder, not otherwise specified.  
It was the examiner's opinion that the veteran's inability to 
work was related to his physical problems and that his mood 
symptoms alone would not prevent gainful employment.  On 
neurological examination the veteran complained of pain in 
both upper extremities, worse on the left.  The pain was down 
the ulnar aspect of both arms and into the 4th and 5th digits 
of each hand.  

Electromyographic studies in March 1996 showed findings 
consistent with old lower trunk brachial plexus injury.  The 
findings were also softly suggestive, but not diagnostic of, 
C7 radiculopathy with very mild suggestion of chronic motor 
unit changes in the flexor carpi radialis and extensor carpi 
radialis.  There was mild right median mononeuropathy across 
the wrist compatible with carpal tunnel syndrome.  There was 
mild right ulnar neuropathy around the elbow.  Findings were 
also suggestive, but not diagnostic of, mild left median 
mononeuropathy across the wrist compatible with carpal tunnel 
syndrome.  That month the veteran underwent posterior 
cervical foraminotomy at C6-7 on the left with removal of 
disc fragments.  During the following months it was reported 
that he had no true radiculopathy on the left, although he 
still had his old nerve symptoms on the left and some on the 
right.  There was slight atrophy of the left forearm and of 
the intrinsic musculature of the left hand.  An MRI scan of 
the thoracic spine in August 1996 was interpreted as normal.

On VA general medical examination in December 1996, it was 
noted that the veteran had iatrogenic avulsion of the C8 
nerve root on the left.  The examiner indicated that the 
veteran's complaints of paresthesias over the left hand were 
consistent with C8 nerve root injury, but his complaints of 
stomach cramps, tachycardia, anxiety and low back muscle 
spasm were not.  Diagnoses on general medical examination 
were status post thoracic outlet syndrome with iatrogenic C8 
nerve root trauma on the left with residual paresthesias of 
the left arm and complaints of tachycardia, anxiety and 
abdominal distress without clinical findings of significance.  
The examiner commented that the veteran was not disabled by 
those conditions.

On psychiatric examination it was noted that the veteran had 
last worked in 1988 as a branch manager at a mortgage banking 
firm.  The veteran complained of difficulty concentrating 
because of pain.  He reported that pain occasionally woke him 
and that he felt exhausted by noon.  He reported sporadic 
anxiety and restlessness at times.  Examination revealed that 
he was alert and oriented in three spheres.  Mood was 
neutral.  Affect was full.  He was pleasant and cooperative.  
Speech was of regular rate and rhythm and normal in volume.  
Insight and judgment were intact.  The diagnosis was pain 
disorder associated with a general medical condition.  The 
current rating on the Global Assessment of Functioning (GAF) 
Scale was 60.

On examination of the peripheral nerves the veteran 
complained of occasional left wrist burning and of waking 
with both arms feeling numb and swollen.  He stated that he 
felt that he had lost two fifths of the strength in his left 
arm.  He reported that he could swing a hammer, open things 
and carry a can with his left hand.  Examination revealed 
that he had full strength in all muscles tested.  There was 
loss of muscle bulk in the extensor compartment of the 
forearm (triceps).  Sensory examination to pin, temperature 
and light touch showed a C8 pattern of decreased sensation.  
There were no significant sensory abnormalities in the hands.  
The examiner concluded that the veteran was not disabled from 
a neurologic standpoint.

On VA examination in December 1998 the veteran complained of 
persistent difficulties with pain and numbness in the left 
arm.  He stated that the pain began in the posterior aspect 
of the neck, radiated to the left shoulder, down the medial 
aspect of the left arm and ulnar aspect of the left forearm 
and into the ulnar two digits.  The pain was described as 
intermittent and shooting in nature.  Numbness in the two 
ulnar digits was constant.  Examination revealed that there 
was no atrophy about the left shoulder.  Active and passive 
forward elevation was to 170 degrees.  External rotation was 
to 80 degrees.  There was no tenderness of the 
acromioclavicular joint.  Rotator cuff strength was normal.  
He had full elbow and wrist motion without pain.  Deltoid, 
biceps, triceps, wrist flexor and wrist extensor strength was 
normal.  There was very mild weakness of the interossei.  
There was mild weakness of the flexor pollicis longus and of 
the superficial and deep flexors to the fingers.  Finger 
extensor strength was normal.  There was very mild atrophy of 
the hypothenar musculature.  

The ultimate question is whether the veteran, in light of his 
service- connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  As noted above, the veteran's disability 
ratings do not meet the requirements of 38 C.F.R. § 4.16(a).  
The RO has declined to refer this case to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration on the basis that it found no exceptional 
factors or circumstances associated with the veteran's 
disablement to warrant such consideration.  The Board has the 
authority to affirm "an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)."  Bagwell v. Brown, 9 Vet.App. 337, 339 
(1996).  While the veteran has asserted that he had to leave 
work because of his condition, he has not provided medical 
evidence to show that he is unable to work because of service 
connected disability.  In fact the record contains opinions 
from several medical examiners that he is not precluded from 
work by service connected disability, and no special 
circumstances resulting from service connected disability 
which would interfere with employment to a degree greater 
than that represented by the assigned schedular ratings are 
shown.  Dr. Ward, the only medical professional who found the 
veteran unable to work, listed several non-service connected 
disabilities among the disorders affecting the veteran's 
ability to work.  The Board notes that the veteran has 
several non-service connected disabilities including a right 
shoulder disorder, degenerative joint disease of the cervical 
spine, post operative residuals of a herniated disc at L4-5, 
a left eye disorder, a heart disorder, a stomach disorder and 
fibromyalgia which may not be considered in determining 
entitlement to total disability rating based on individual 
unemployability.  The evidence shows that the service 
connected disabilities, alone, are not so severe as to 
preclude the veteran's participation in substantially gainful 
employment.  Accordingly, the Board finds no basis for 
assigning a total disability rating based on individual 
unemployability.
ORDER

A total disability rating based on individual unemployability 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

